Case 1:20-cv-03285-MKB-SJB Document 1 Filed 07/22/20 Page 1 of 11 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE PAVERS AND ROAD BUILDERS 20 CV _________
 DISTRICT  COUNCIL    WELFARE,    PENSION,
 ANNUITY AND APPRENTICESHIP, and SKILL
 IMPROVEMENT AND SAFETY FUNDS,

                                                  Plaintiffs, COMPLAINT

                           -against-

 JOHN P. PICONE, INC.,

                                                 Defendant.



         Plaintiffs, by their attorneys, Virginia & Ambinder, LLP, allege as follows:

                                  NATURE OF THE ACTION

         1.     This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the

Employee Retirement Income Security Act (“ERISA”) of 1974, as amended, 29 U.S.C. §§

1132(a)(3), 1145, and Section 301 of the Labor-Management Relations Act (“LMRA”) of 1947,

29 U.S.C. § 185, by multiemployer benefit funds through their respective Boards of Trustees, to

collect delinquent employer contributions to employee benefit plans.

                                 JURISDICTION AND VENUE

         2.     This Court has jurisdiction over this action pursuant to Sections 502(e)(1) and (f)

and 515 of ERISA, 29 U.S.C. §§ 1132(e)(1) and (f) and 1145; Section 301 of the LMRA, 29 U.S.C.

§ 185.

         3.     Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), and Section 301 of the LMRA, 29 U.S.C. § 185.
Case 1:20-cv-03285-MKB-SJB Document 1 Filed 07/22/20 Page 2 of 11 PageID #: 2




                                        THE PARTIES

       4.     Plaintiffs Trustees of the Pavers and Road Builders District Council Welfare,

Pension, Annuity and Apprenticeship, Skill Improvement and Safety Funds (the “Funds”) are

employer and employee trustees of multiemployer labor-management trust funds organized and

operated in accordance with Section 302(c) of the LMRA, 29 U.S.C. § 186(c). The Funds are

employee benefit plans within the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3), and

are administered at 17-20 Whitestone Expressway, Suite 200, Whitestone, New York 11357.

       5.     Upon information and belief, defendant John P. Picone, Inc. (“JPPI”) is a domestic

business corporation organized under the laws of the State of New York, with its principal place

of business at 31 Garden Lane, Lawrence, New York 11559, engaged in the construction business.

At all relevant times, JPPI was an employer within the meaning of section 3(5) of ERISA, 29

U.S.C. § 1002(5), and was an employer in an industry affecting commerce within the meaning of

section 501 of the LMRA, 29 U.S.C. § 142.

                                  STATEMENT OF FACTS

The Collective Bargaining Agreement

       6.     At relevant times herein, JPPI was a party to, or manifested an intention to be bound

by, a collective bargaining agreement (the “CBA”) with the Highway, Road and Street

Construction Laborers Local Union 1010 (the “Union”).

       7.     The Union is a labor organization within the meaning of section 301 of the LMRA,

29 U.S.C. § 185, and represents employees in an industry affecting commerce as defined in section

502 of the LMRA, 29 U.S.C. § 142.




                                                2
Case 1:20-cv-03285-MKB-SJB Document 1 Filed 07/22/20 Page 3 of 11 PageID #: 3




       8.      The CBA requires JPPI to pay specified contributions to the Funds and related

entities on behalf of which the Funds act as collection agents in connection with all work performed

within the trade and geographical jurisdiction of the Union (“Covered Work”).

       9.      Additionally, the CBA requires JPPI to forward specified dues check-offs and other

contributions (“union assessments”) to the Union for each hour of Covered Work performed by

JPPI’s employees.

       10.     Per the CBA, “[i]n the interest of the Funds, the parties to the [CBA] agree[ed] to

develop a “one-check” system for all contributions.”

       11.     The CBA also requires that contributions and remittance reports detailing the

number of hours of Covered Work performed by employees are due on or before the 35th day

following the close of the month in which the hours were worked.

       12.     The CBA requires JPPI to comply with payroll audits to confirm that it is

complying with its benefit contribution obligations under the CBA.

       13.     Pursuant to the CBA, if an employer fails to pay contributions when due, the

employer is liable to the Funds for interest on the amount of the unpaid contributions at an annual

rate of ten percent (10%).

       14.     Pursuant to the CBA, in the event the Funds are required to employ an attorney to

collect the fringe benefits due and owing, JPPI is obligated to pay to the Funds its attorneys' fees.

       15.     The CBA provides, inter alia, “The Employer is bound by all of the terms and

conditions of the Agreements and Declarations of Trust with respect to the Welfare Fund, Pension

Fund, Training Fund and Annuity Fund, which Agreements and Declaration of Trusts are hereby

made part of this Agreement and are incorporated herein.” (“Trust Agreements”).




                                                  3
Case 1:20-cv-03285-MKB-SJB Document 1 Filed 07/22/20 Page 4 of 11 PageID #: 4




       16.       The Trust Agreements provide that in operating and administering the Funds, the

Board of Trustees shall have the power to “establish the policy and rules pursuant to which this

Agreement and Plan are to be operated and administered, including the rules relating to the

collection of contributions and other payments.”

       17.       Pursuant to the Trust Agreements, the Trustees of the Funds have promulgated a

Policy for Collection of Delinquent Fringe Benefit Contributions (“Collection Policy”).

Accordingly, JPPI is bound to the terms of the Collection Policy.

       18.       Article II of the Collection Policy provides that if JPPI fails to make contributions

when due, JPPI is liable to the Funds for interest on the amount of unpaid contributions at an

annual rate of ten percent (10%), liquidated damages of ten percent (10%) of the amount of the

unpaid contributions, reasonable audit and collections expenses, and attorneys’ fees and costs.

       19.       Section 301 of the LMRA, 29 U.S.C. § 185, authorizes this Court to enforce the

CBA. In addition, Section 515 of ERISA provides that “[e]very employer who is obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall, to the extent not inconsistent with law, make such

contributions in accordance with the terms and conditions of such plan or such agreement.” 29

U.S.C. § 1145.

Delinquent Benefit Contributions, Union Assessments, and Late Payment Interest

       20.       The CBA requires JPPI, inter alia, to report to the Funds the number of hours of

Covered Work performed by each employee.

       21.       The CBA also requires JPPI, inter alia, to forward specified dues check-offs and

other contributions (“union assessments”) to the Union for each hour of Covered Work performed

by JPPI’s employees.




                                                   4
Case 1:20-cv-03285-MKB-SJB Document 1 Filed 07/22/20 Page 5 of 11 PageID #: 5




       22.     Based on remittance reports submitted by JPPI, JPPI failed to remit contributions

of $10,565.14 and union assessments of $713.49 to the Funds in connection with Covered Work

performed during the period March 2015, June 2015, and October 2019.

       23.     Additionally, JPPI also owes interest on the late payment of contributions for the

period June 2014 through July 2019 of $10,264.75.

       24.     Pursuant to the CBA, the documents and instruments governing the Funds, and

Section 502(g)(2) and 515 of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1145, and Section 301 of the

LMRA, 29 U.S.C. § 185, JPPI is liable to the Funds for: (1) contributions of $10,565.14 for the

periods March 2015, June 2015, and October 2019; (2) interest on the unpaid contributions at an

annual rate of ten percent (10%); (3) liquidated damages of ten percent (10%) of the principal

amount of the delinquency; (4) any additional delinquent benefit contributions, interest, liquidated

damages, and attorneys’ fees determined to be due according to the CBA for any weeks that are

unpaid as of the date judgment is entered and thereafter; (5) all reasonable attorneys’ fees,

expenses, and collections costs incurred by Plaintiffs; and (6) other such legal or equitable relief

the Court deems appropriate.

       25.     With respect to the unpaid union assessments that JPPI owes in connection with

Covered Work performed during the periods March 2015, June 2015, and October 2019, pursuant

to the CBA, the documents and instruments governing the Funds, and Section 301 of the LMRA,

29 U.S.C. § 185, the Funds are entitled to recover: (1) unpaid union assessments of $713.49 for

the periods March 2015, June 2015, and October 2019; (2) any additional delinquent union

assessments determined to be due according to the CBA for any weeks that are unpaid as of the

date judgment is entered and thereafter; (3) reasonable attorneys’ fees and collection costs incurred




                                                 5
Case 1:20-cv-03285-MKB-SJB Document 1 Filed 07/22/20 Page 6 of 11 PageID #: 6




by Plaintiffs in this action; and (4) such other legal or equitable relief as the Court deems

appropriate.

       26.      With respect to the late payment interest JPPI owes in connection with

contributions it paid past the deadline for doing so for June 2014 through July 2019, pursuant to

the CBA, the documents and instruments governing the Funds, and Section 301 of the LMRA, 29

U.S.C. § 185, the Funds are entitled to recover: (1) late payment interest of $10,264.75; (2)

reasonable attorneys’ fees and collection costs incurred by Plaintiffs in this action; and (3) such

other legal or equitable relief as the Court deems appropriate.

                        FIRST CLAIM FOR RELIEF AGAINST JPPI
                         Unpaid Contributions Under 29 U.S.C. § 1145

       27.      Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.

       28.      Section 515 of ERISA, 29 U.S.C. § 1145, provides that employers “obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall . . . make such contributions in accordance with the terms

and conditions of such plan or such agreement.”

       29.      The CBA requires that JPPI make contributions to Plaintiffs for all Covered Work

it performed.

       30.      JPPI owes contributions of $10,565.14 for the periods March 2015, June 2015, and

October 2019.

       31.      Pursuant to the CBA, the documents and instruments governing the Funds, and

ERISA sections 502(a)(3), 502(g)(2), and 515, 29 U.S.C. §§ 1132(a)(3), (g)(2) and 29 U.S.C. §

1145, JPPI is liable to Plaintiffs for: (1) contributions of $10,565.14 for the periods March 2015,

June 2015, and October 2019; (2) interest on the delinquent contributions adjudged to be due and




                                                  6
Case 1:20-cv-03285-MKB-SJB Document 1 Filed 07/22/20 Page 7 of 11 PageID #: 7




owing at an annual rate of ten percent (10%); (3) liquidated damages in the amount of ten percent

(10%) of the delinquent contributions adjudged to be due and owing; (4) any additional delinquent

benefit contributions, interest, liquidated damages, and attorneys’ fees determined to be due

according to the CBA for any weeks that are unpaid as of the date judgment is entered and

thereafter; (5) reasonable attorneys' fees and costs incurred by Plaintiffs in this action; and (6) such

other legal or equitable relief as the Court deems appropriate.

                      SECOND CLAIM FOR RELIEF AGAINST JPPI
              Violation of Collective Bargaining Agreement Under 29 U.S.C. § 185

        32.    Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.

        33.    Section 301 of the LMRA, 29 U.S.C. § 185, authorizes the Funds, as third-party

beneficiaries to the CBA, to file a federal lawsuit regarding an employer’s violation of that CBA.

        34.    JPPI violated the terms of the CBA when it failed to timely remit contributions due

and owing for Covered Work it performed during the periods March 2015, June 2015, and October

2015.

        35.    JPPI violated the terms of the CBA when it failed to timely remit contributions for

the period June 2014 through July 2019, thereby incurring interest charges of $10,264.75.

        36.    JPPI also violated the terms of the CBA when it failed to remit all union

assessments for the periods March 2015, June 2015, and October 2019 of $713.49.

        37.    With respect to the delinquent contributions, pursuant to the CBA, the documents

and instruments governing the Funds, Section 301 of the LMRA, 29 U.S.C. § 185, JPPI is liable

to Plaintiffs for: (1) contributions of $10,565.14 for the periods March 2015, June 2015, and

October 2019; (2) interest on the unpaid contributions at an annual rate of ten percent (10%); (3)

liquidated damages of ten percent (10%) of the principal amount of the delinquency; (4) any




                                                   7
Case 1:20-cv-03285-MKB-SJB Document 1 Filed 07/22/20 Page 8 of 11 PageID #: 8




additional delinquent benefit contributions, interest, liquidated damages, and attorneys’ fees

determined to be due according to the CBA for any weeks that are unpaid as of the date judgment

is entered and thereafter; (5) all reasonable attorneys’ fees, expenses and costs incurred by

Plaintiffs in prosecuting this suit; and (6) such other legal or equitable relief as the Court deems

appropriate.

       38.     With respect to the delinquent union assessments, pursuant to the CBA, the

documents and instruments governing the Funds, and Section 301 of the LMRA, 29 U.S.C. § 185,

the Funds are entitled to recover: (1) delinquent union assessments of $713.49 for the periods

March 2015, June 2015, and October 2019; (2) any additional delinquent union assessments

determined to be due according to the CBA for any weeks that are unpaid as of the date judgment

is entered and thereafter; (3) reasonable attorneys’ fees and collection costs incurred by Plaintiffs

in this action; and (4) such other legal or equitable relief as the Court deems appropriate.

       39.     With respect to the late payment interest JPPI owes in connection with

contributions it paid past the deadline for doing so for June 2014 through July 2019, pursuant to

the CBA, the documents and instruments governing the Funds, and Section 301 of the LMRA, 29

U.S.C. § 185, the Funds are entitled to recover: (1) late payment interest of $10,264.75; (2)

reasonable attorneys’ fees and collection costs incurred by Plaintiffs in this action; and (3) such

other legal or equitable relief as the Court deems appropriate.

       40.     As a result of JPPI’s violations, Plaintiffs are entitled to damages and other

equitable relief pursuant to section 301 of the LMRA, 29 U.S.C. § 185.

       WHEREFORE, plaintiffs respectfully request that this Court:




                                                 8
Case 1:20-cv-03285-MKB-SJB Document 1 Filed 07/22/20 Page 9 of 11 PageID #: 9




        i. Award judgment in favor of the Funds and against JPPI for its failure to timely

           remit contributions required by the CBA for the periods March 2015, June 2015,

           and October 2019;

        ii. Award judgment in favor of the Funds and against JPPI for its failure to remit all

           union assessments as required by the CBA for the periods March 2015, June 2015,

           and October 2019;

        iii. Award judgment in favor of the Funds and against JPPI for its failure to timely

           remit contributions for the period June 2014 through July 2019 thereby incurring

           late payment interest of $10,264.75;

        iv. On Plaintiffs’ First Claim for Relief, order JPPI to pay the Funds: (1) contributions

           of $10,565.14 for the periods March 2015, June 2015, and October 2019; (2)

           interest on the delinquent contributions adjudged to be due and owing at an annual

           rate of ten percent (10%); (3) liquidated damages in the amount of ten percent

           (10%) of the delinquent contributions adjudged to be due and owing; (4) any

           additional delinquent benefit contributions, interest, liquidated damages, and

           attorneys’ fees determined to be due according to the CBA for any weeks that are

           unpaid as of the date judgment is entered and thereafter; (5) reasonable attorneys'

           fees and costs incurred by the Funds in this action; and (6) such other legal or

           equitable relief as the Court deems appropriate;

        v. On Plaintiffs’ Second Claim for Relief, with respect to the delinquent contributions,

           order JPPI to pay the Funds: (1) contributions of $10,565.14 for the periods March

           2015, June 2015; (2) interest on the delinquent contributions adjudged to be due

           and owing at an annual rate of ten percent (10%); (3) liquidated damages in the




                                              9
Case 1:20-cv-03285-MKB-SJB Document 1 Filed 07/22/20 Page 10 of 11 PageID #: 10




              amount of ten percent (10%) of the delinquent contributions adjudged to be due and

              owing; (4) any additional delinquent benefit contributions, interest, liquidated

              damages, and attorneys’ fees determined to be due according to the CBA for any

              weeks that are unpaid as of the date judgment is entered and thereafter; (5)

              reasonable attorneys' fees and costs incurred by the Funds in this action; and (6)

              such other legal or equitable relief as the Court deems appropriate;

          vi. On Plaintiffs’ Second Claim for Relief, with respect to the late payment interest

              JPPI owes in connection with contributions it paid past the deadline for doing so

              for June 2014 through July 2019, finding that the Funds are entitled to recover: (1)

              late payment interest of $10,264.75; and (2) reasonable attorneys’ fees and

              collection costs incurred by the Funds in this action;

          vii. On Plaintiffs’ Second Claim for Relief, with respect to the delinquent union

              assessments for March 2015, June 2015, and October 2019, finding that the Funds

              are entitled to recover: (1) union assessments of $713.49; (2) any additional

              delinquent union assessments determined to be due according to the CBA for any

              weeks that are unpaid as of the date judgment is entered and thereafter; (3)

              reasonable attorneys’ fees and collection costs incurred by the Funds in this action;

              and

          viii.      Award Plaintiffs such other and further relief as the Court may deem just

              and proper.




                                               10
Case 1:20-cv-03285-MKB-SJB Document 1 Filed 07/22/20 Page 11 of 11 PageID #: 11




 Dated: New York, New York                       Respectfully submitted,
        July 22, 2020
                                                 VIRGINIA & AMBINDER, LLP

                                           By:           /s/
                                                 Adrianna R. Grancio, Esq.
                                                 Charles R. Virginia, Esq.
                                                 40 Broad Street, 7th Floor
                                                 New York, NY 10004
                                                 Tel: (212) 943-9080
                                                 agrancio@vandallp.com
                                                 Attorneys for Plaintiffs




                                      11
